Pottle, J.
1. It is the duty of a municipal corporation to use ordinary care to keep the streets over which it has control in a safe condition for travel both by day and by night. Holliday v. Athens, ante, 709.
2. Under the evidence, the proximate cause of the plaintiff’s injury was an elevation which had been negligently permitted by the city to remain in one of its public streets. The jury were warranted in finding that the plaintiff could not, by the exercise of ordinary care, have avoided the consequences of the defendant’s negligence; and, no error of law being complained of, the verdict in the plaintiff’s favor will not be disturbed. Judgment affirmed.